                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff,                                 )
                                                  )
VS.                                               )           No. 00-10063-JDT
                                                  )
ARTHUR YANCY, JR.,                                )
                                                  )
       Defendant.                                 )


                                              ORDER


       On June 21, 2021, Defendant Arthur Yancy, Jr., filed a document titled “Motion For

Clarification of Record and Notice of Appeal For Motion Filed Pursuant to 18 U.S.C. § 3582(a)(1),

as Amended Under the First Step Act of 2018.” (ECF No. 93.)1 He states his intent to appeal the

Court’s April 14, 2020, order denying his request for relief under Section 404 of the First Step Act.

Yancy’s motion also, however, appears to ask this Court to extend or re-open the time to appeal.

       Yancy’s notice of appeal transfers jurisdiction over the appeal to the appellate court and

divests this Court of authority to rule on his request for an extension of time. See United States v.

Jackson, 995 F.3d 476, 483 (6th Cir. 2021). Any issue regarding the timeliness of Yancy’s appeal

of the April 14, 2020, order will therefore be addressed by the Sixth Circuit.

IT IS SO ORDERED.
                                                       s/ James D. Todd
                                                      JAMES D. TODD
                                                      UNITED STATES DISTRICT JUDGE


       1
         Yancy also has a pending motion for compassionate release under the CARES Act, 18
U.S.C. § 36224(c)(2) and/or the First Step Act, § 3582(c)(1)(A).
